Citation Nr: 1011960	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left hand and thumb injury. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury with headaches. 

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1972.  He also had service in a reserve component from May 
1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO).  By a rating action in 
October 2006, the RO denied an application to reopen a 
previously denied claim of entitlement to service connection 
for hearing loss.  Subsequently, by a rating action in 
December 2008, the RO determined that new and material 
evidence had been received to reopen previously denied claims 
of service connection for residuals of a left hand and thumb 
injury and for residuals of a head injury with headaches; 
however, the RO confirmed and continued the denial of those 
claims on the merits.  That rating action also denied service 
connection for degenerative disc disease of the lumbar spine 
and degenerative disc disease of the cervical spine.  

On December 9, 2009, the Veteran and his wife appeared and 
offered testimony at a Board hearing.  A transcript of that 
hearing is of record.  

Regardless of whether the RO has determined that new and 
material evidence has been received sufficient to warrant 
reopening the Veteran's claims of entitlement to service 
connection for residuals of a left hand and left thumb injury 
and service connection for residuals of a head injury with 
headaches, because such a question is a jurisdictional 
matter, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

(The two claims of service connection for degenerative disc 
disease as well as the three claims to reopen are addressed 
below.  The underlying question of entitlement to service 
connection for residuals of a left hand and thumb injury and 
service connection for residuals of a head injury with 
headaches is addressed in the REMAND portion of the decision 
below.)  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a 
February 1991 rating decision.  The Veteran did not appeal 
that decision.  

2.  The evidence received since the February 1991 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hearing loss.  

3.  A February 2005 rating decision denied service connection 
for residuals of a left hand and thumb injury, finding that 
new and material evidence had not been received to reopen the 
claim.  The Veteran did not appeal.

4.  The evidence added to the record since the February 2005 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a left hand and thumb injury.  

5.  By a rating action in February 1991, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a head injury.  The Veteran did not appeal.  

6.  The evidence received since the February 1991 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a head injury.  

7.  The Veteran does not have degenerative disc disease of 
the lumbar spine that is related to his military service.  

8.  The Veteran does not have degenerative disc disease of 
the cervical spine that is related to his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
left hand and thumb injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

4.  The Veteran does not have degenerative disc disease of 
the lumbar spine that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

5.  The Veteran does not have degenerative disc disease of 
the cervical spine that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a new and material evidence claim, the notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to substantiate the underlying claim of service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2006 and June 2008 from the RO to the 
Veteran, which were issued prior to the RO decisions in 
October 2006 and December 2008, respectively.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The letters also explained 
the criteria for new and material evidence and set forth the 
basis of the last final denial, as required under Kent.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded VA examinations on the issues decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations 
were conducted by medical professionals who reviewed the 
medical records, solicited history from the Veteran and 
examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claims under the VCAA.  Therefore, no useful purpose would be 
served in remanding the questions addressed herein for yet 
more development.  (As already noted, two claims of service 
connection will be remanded for further evidentiary 
development.)  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged except on the basis of clear and 
unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 
52, 55 (2006) (except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the Veteran filed his petition to reopen the 
claims for service connection for hearing loss, residuals of 
a left hand injury and residuals of a head injury after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



III.  Factual background

The Veteran served on active duty from October 1969 to May 
1972; his DD Form 214 indicates that his military 
occupational specialty was as an Armor Recon Specialist.  At 
the time of his enlistment examination in October 1969, 
clinical evaluation of the ears, spine and upper extremities 
was reported as normal; on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-5
LEFT
0
-5
-5

-5

The service treatment reports (STRs) indicate that the 
Veteran was seen in January 1971 with a cold for the previous 
3 weeks; he also reported problems with his right ear.  The 
impression was otitis externa, otitis media, and bronchitis.  
The Veteran was next seen in July 1971 with complaints of a 
headache and right earache.  He reported having had migraines 
for the previous 4 months and earaches in the right ear, ever 
since his injury in Vietnam.  No pertinent diagnosis was 
reported.  The Veteran was seen in March 1972 with complaints 
of pain in the neck, back and his head, which started after 
being involved in an automobile accident the previous day.  
On examination, he was slightly tender on the temple area, 
the left side of the neck, with abrasions present on the 
neck, and tenderness of the lower back.  The impression was 
multiple contusions.  

On the occasion of his separation examination in April 1972, 
it was noted that the Veteran had been knocked unconscious in 
April 1970; he still had headaches.  Clinical evaluation of 
the ears, spine and upper extremities was reported as normal.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
10
10
10

10

During a reenlistment examination in March 1973, the Veteran 
reported an in-service head injury with a possible concussion 
and a cut on his head; it was noted that the Veteran had had 
a full recovery.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in November 1990; at that time, the 
Veteran claimed service connection for dizziness due to a 
head injury in 1970, residuals of a shrapnel wound of the 
left hand, and hearing loss.  In conjunction with his claim, 
the Veteran was afforded a VA examination in December 1990.  
He complained of headaches and low back pain.  Examination 
revealed various scars on the left hand, secondary to 
shrapnel wounds.  There were also multiple shrapnel wounds to 
the head.  X-rays of the left hand showed small minute 
metallic fragment at the second interphalangeal metacarpal 
space; all other extremities had full range of motion without 
pain or limitation.  A neurological consultation was also 
conducted; at that time, the Veteran reported a history of 
chronic daily headaches.  He stated that these headaches had 
been with him since 1970.  The Veteran had a history of a 
superficial operation from shrapnel to his fingers during 
service.  It was felt that the Veteran was probably suffering 
from a tension type of muscle headache that probably could be 
helped by a low dose of anti-depressant.  He was also 
diagnosed with status-post head injury and shrapnel wound, 
left hand.  

On the audiological evaluation in January 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
10
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner stated that the Veteran demonstrated a left ear 
mild to moderate high frequency hearing loss, centered at the 
4000-6000 Hertz range.  The examiner stated that the 
Veteran's diagnosis of left high frequency neurosensory 
hearing loss and left constant tinnitus dates back to 1971.  

By a rating action in February 1991, the RO denied the claim 
for service connection for a left hand wound based on a 
finding that the evidence was insufficient to establish an 
injury during service.  That rating action also denied 
service connection for hearing loss as it was not shown to 
have been incurred in service or within one year from 
discharge.  That rating action also denied service connection 
for residuals of a head injury as there was no evidence of 
any residual abnormality of the in-service head injury.  The 
Veteran was informed of this decision and of his appellate 
and procedural rights by letter dated in February 1971.  He 
did not appeal that decision; therefore, it became final.  

Of record are VA progress notes dated from December 1995 to 
June 2004 which reflect complaints and diagnosis of chronic 
low back pain.  

Received in November 2004 was a statement in support of claim 
(VA Form 21-4138), wherein the Veteran sought to reopen his 
claim of entitlement to service connection for residuals of a 
shrapnel wound of the left hand.  The Veteran indicated that 
he sustained the shrapnel wound while in Cambodia in 1970.  

By a rating action in February 2005, the RO denied the 
attempt to reopen the claim for service connection for a left 
hand wound based on a finding that the evidence failed to 
show that the disability began in or was made worse by 
service.  

Received in July 2006 was a statement in support of claim (VA 
Form 21-4138), wherein the Veteran sought to reopen his claim 
of entitlement to service connection for hearing loss.  The 
Veteran indicated that he suffered hearing loss secondary to 
combat experience in Vietnam.  Submitted in support of this 
claim was a November 2005 VA progress note, which indicated 
that an audiological evaluation in September 2005 identified 
a moderate to mild sensorineural hearing loss above 1500 
Hertz in the right ear and a moderately severe to moderate 
sensorineural hearing loss above 1500 Hertz in the left ear.  

Also submitted in support of the Veteran's claim were VA 
progress notes dated from December 1995 through November 
2007.  These records show that the Veteran received ongoing 
evaluation and treatment for chronic low back pain and neck 
pain.  Among these records is a VA progress note dated 
September 11, 2003, indicating that the Veteran was a 52-year 
old male with a history of many problems.  He reported a 
history of chronic low back pain and neck pain.  The Veteran 
related that his low back pain and neck pain started after a 
MVA 7 years ago and worsened in the lower back a few years 
later when he lifted something heavy at work.  He related 
that he was under the care of an orthopedic physician locally 
who did an MRI a few years ago and told him that he had 
"blown discs" at L4-5 but not bad enough for surgery.  He 
complained of both low back pain and neck pain with 
intermittent painful paresthesia affecting both upper 
extremities.  The assessment was chronic low back pain and 
neck pain with intermittent upper and lower extremity 
paresthesia.  Of record is the report of an MRI of the 
cervical spine, dated in September 2003, which noted that the 
Veteran had a history of chronic low back pain and cervical 
pain dating back to post-MVA approximately 7 years earlier.  
He also reported intermittent painful paresthesia of both 
upper extremities.  The impression was minimal spondylosis 
and broad-based herniated disc on the right side at C4-5.  

The Veteran was seen at a VA clinic in August 2005 for 
chronic health concerns.  He complained of chronic low back 
pain and neck pain; he also complained of headaches at the 
back of the head.  Following an evaluation, he was diagnosed 
with degenerative joint disease, degenerative disc disease of 
the lumbar and cervical spine, chronic low back pain and 
headache.  The Veteran was referred to an audiology clinic in 
September 2005, which reported findings of normal to moderate 
sensorineural hearing loss in the right ear, and normal to 
severe sensorineural hearing loss in the left ear.  

The Veteran was seen at a neurology clinic in October 2006.  
At that time, he complained of constant neck pain and low 
back pain of about five to six years duration.  He denied any 
headache, blackout spells, convulsions or any previous 
history suggestive of strokes or transient ischemic attacks.  
It was indicated that the Veteran was known to have bilateral 
sensorineural hearing loss.  The impression was chronic low 
back pain and neck pain secondary to degenerative disc 
disease.  

In a statement dated in January 2008, the Veteran sought to 
reopen his claim for residuals of a left hand injury.  

The Veteran was afforded a VA audiological evaluation in 
April 2008.  The Veteran complained of trouble hearing; he 
stated that his hearing problems had been present since a 
tank attack in 1971 in Vietnam.  The Veteran indicated that, 
subsequent to military service, he has worked primarily as a 
maintenance or production supervisor in a number of different 
factories.  He reported having hunted in the past as a right-
handed shooter; he had not done so for several years.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
55
60
LEFT
20
15
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  The 
pertinent diagnosis was normal to moderately severe 
sensorineural hearing loss in the right ear and a normal to 
severe sensorineural hearing loss in the left ear.  The 
examiner stated that the Veteran was exposed to a great deal 
of noise while in the tanks in Vietnam, particularly when 
struck by an RPG grenade; however, was normal upon discharge 
from the military.  Therefore, the examiner stated that the 
current hearing loss was not the result of military noise 
exposure.  However, the examiner stated that the Veteran's 
report of tinnitus onset coinciding with that tank attack 
episode was conceivable and believable, and also consistent 
with the report from January 2, 1991, when he reported at 
Jefferson Barracks in St. Louis that he had had tinnitus on a 
constant basis in his left ear and intermittent in his right 
ear since the tank incident in 1971.  Consequently, the 
examiner stated that it was as likely as not that his 
tinnitus was a result of military noise exposure.  

VA progress notes dated from November 2007 through June 2008 
show that the Veteran received treatment for chronic back 
pain and neck pain.  During a physical therapy consultation 
session in November 2007, the Veteran reported increased pain 
in the lower back since bending over to pick up an empty 
laundry basket and heard "4 pops" in his back.  These 
records also reflect a problem list, noting that the Veteran 
suffers from degenerative disc disease of the lumbar spine, 
degenerative disc disease of the cervical spine, 
sensorineural hearing loss, and headaches.  

The Veteran was afforded another VA examination in July 2008.  
It was noted that a September 11, 2003 VA progress note 
reflects that the Veteran complained of chronic low back pain 
following a motor vehicle accident about 7 years ago and 
worsened in the lower back a few years later when he lifted 
something heavy at work.  The Veteran stated that he has had 
lower back and neck pain for the last 8 years; he stated that 
he originally injured his back while in the military and 
reinjured his back while working 8 years ago.  The pertinent 
diagnoses were mild degenerative disc disease of the lumbar 
spine and degenerative disc disease of the cervical spine.  
The examiner noted that on March 17, 1972, the Veteran was 
evaluated for possible head injury and back injury following 
an accident; he was diagnosed with multiple contusions and 
was noted to have negative x-rays of the back and neck.  On 
reenlistment, in March 1973, the Veteran denied any recurrent 
back pain, but stated that he had sustained an inservice 
injury of possible concussion and cut on the head and made a 
full recovery.  During the examination, the Veteran stated 
that he has had lower back and neck pain for the last 8 
years; he also stated that he originally injured his back in 
the military and reinjured his back while working 8 years 
ago.  

The examiner noted that the Veteran was evaluated in February 
2008 for results of his back x-ray obtained in November 2007; 
at that time, an MRI of the cervical spine was reviewed, and 
the history on the MRI shows that it was obtained to evaluate 
the Veteran following a motor vehicle accident in 1995.  The 
examiner further noted that, in reviewing the progress notes 
from the Memphis VA, dated September 11, 2003, the Veteran 
complained of chronic low back pain and neck pain following a 
"MVA about 7 years ago and worsened in the lower back a few 
years later when lifted something heavy at work."  A 
neurosurgical consultation review, dated in January 2004, 
noted "back pain has been ongoing for 4 years now and his 
neck pain has been ongoing for 3-4 years."  The examiner 
further noted that there is no mention of back pain until 
2003 and on Veteran's reenlistment examination dated in March 
1973, the Veteran denied any recurrent back pain.  Therefore, 
the examiner concluded that the Veteran's diagnosis of 
degenerative disc disease of the neck and lumbar spine was 
not caused or the result of back strain that he sustained in 
1972 while in the military.  

On the occasion of a neurological examination in November 
2008, the Veteran complained of severe left-sided headaches, 
which were throbbing in nature.  He stated that the headaches 
were associated with dizziness and occurred 1 to 2 times a 
week and lasted 15 to 20 seconds to several minutes.  The 
Veteran also stated that he has had those headaches since 
being in Vietnam.  The pertinent diagnosis was muscle tension 
headaches.  The examiner observed the Veteran was first 
evaluated for headaches in September 1997.  He noted that the 
Veteran denied frequent or severe headaches at his 
reenlistment examination in March 1973, and he was involved 
in a motor vehicle accident in 1995, which resulted in 
cervical degenerative disc disease.  The examiner explained 
that the Veteran's cervical disc disease would account for 
his muscle tension headaches.  Therefore, the examiner 
concluded that the Veteran's muscle tension headaches were 
not caused by or the result of his military service.  

The Veteran also underwent a neurological evaluation for his 
claimed left hand disorder in November 2008.  It was noted 
that the discharge examination made no mention of any joint 
issues; his reenlistment examination, dated in March 1973, 
also made no mention of any joint issues.  The Veteran 
reported being hospitalized in Vietnam in June or July 1970; 
he stated that he had shrapnel in his left hand while in 
Cambodia and was medi-vaced to the hospital.  The Veteran 
stated that he did not recall what type of treatment he 
received; he just woke up and his hand was bandaged.  The 
Veteran complained of constant moderate pain in the left 
thumb; he stated that when he has increased pain he drops 
objects.  Following an evaluation, the Veteran was diagnosed 
with left hand/thumb strain.  The examiner stated that there 
does not appear to be any documented chronic issue involving 
Veteran' left thumb which he contends began while he was in 
the military.  Therefore, the examiner concluded that the 
Veteran's current complaint in the left hand is not caused by 
or the result of his stated combat event.  

Received in August 2009 were VA progress notes dated from 
June 2009 through August 2009.  The Veteran was seen for a 
follow up evaluation in August 2009, at which time he 
complained of low back pain and neck pain; he also complained 
of numbness in the left thumb.  Following an evaluation, the 
assessment was headaches, degenerative disc disease of the 
lumbar spine and cervical spine, and sensorineural hearing 
loss, unspecified.  

At his personal hearing in December 2009, the Veteran related 
that he was with the 11th Armored Cavalry.  The Veteran 
indicated that he was in an armored personnel carrier when 
the tank was blown out from under them; it was then that he 
suffered an injury to his left hand.  The Veteran reported 
that several of the men in the tank were killed.  The Veteran 
stated that he was blown back into the tank and was medi-
vaced out; he recalled coming to and noticing that his hand 
was wrapped.  He was told that he had a shrapnel in his 
thumb.  The Veteran testified that he told the doctor he was 
having neck and back pain.  The Veteran indicated that he 
started getting treatment for his back in the late 1980s and 
early 1990s.  The Veteran maintained that he was in only one 
motor vehicle accident in service in 1972.  He insisted that 
it was his son that was in car accidents in the 1990s and 
2000.  The Veteran testified that he suffered injuries to his 
low back, his neck and head and thumb all as a result of the 
first mortar incident in the armored personnel carrier.  The 
Veteran maintained that the explosion of the rocket propelled 
grenade contributed to his hearing loss.  

IV.  Analysis-New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A.  Hearing Loss

Upon review of the evidence pertaining to this claim, the 
Board concludes that new and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for hearing loss disability has not been received.  
The February 1991 denial was based on a finding that the 
currently diagnosed hearing loss was not shown to have begun 
in service or within one year from discharge.  The evidence 
added to the record since the previous rating decision does 
not include any competent evidence showing hearing loss 
disability in service or within one year after discharge.  
There is no evidence linking current hearing loss to service.  
In sum, none of the evidence added to the record since the 
previous final rating decisions relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for hearing loss.  The Veteran's 
assertions that hearing loss is related to service had 
previously been voiced and were considered by the RO in 
adjudicating the claim originally; the current assertions are 
therefore cumulative.  Similarly, medical evidence disclosing 
that the Veteran has a current hearing loss is not new and 
material.  In this regard the Board notes that evidence 
tending to confirm a previously established fact is 
cumulative.  Accordingly, none of the evidence added to the 
file since the February 1991 rating decision is new and 
material for the purpose of reopening the claim of 
entitlement to service connection for hearing loss 
disability.  Accordingly, the claim is not reopened.  

B.  Residuals of a left hand and thumb injury

The evidence of record at the time of the February 1991 
rating decision included the STRs and the results of VA 
examination.  The STRs were negative for any findings of a 
left hand injury or any evidence of an incident that may have 
caused a left hand injury.  A VA examination dated in 
December 1990 revealed scars on the left hand secondary to 
shrapnel wounds.  In February 1991, the RO denied the 
Veteran's claim for service connection for residuals of a 
left hand and thumb injury.  That decision was based on a 
finding that the evidence was insufficient to establish an 
injury during service.  

Subsequently, in November 2004, the Veteran sought to reopen 
his claim of entitlement to service connection for residuals 
of a shrapnel wound to the left hand.  The Veteran indicated 
that he sustained a shrapnel wound of the left hand while in 
Cambodia in 1970.  By a rating action in February 2005, the 
RO denied the attempt to reopen the claim for service 
connection for a left hand wound based on a finding that the 
evidence failed to show that the disability began in or was 
made worse by service.  

The new evidence of record submitted after the February 2005 
RO decision includes testimony at a December 2009 Board 
hearing, lay statements, VA outpatient treatment reports, and 
VA examination reports.  In testimony presented during the 
December 2009 Board hearing, the veteran reported that he 
sustained an injury to the left hand during a mortar attack 
on an armored personnel tank he was in.  The Veteran 
indicated that he was blown back into the tank and was medi-
vaced out.  We he regained consciousness, he noticed that his 
hand was bandaged.  He was told that he had a shrapnel in his 
thumb.  At a November 2008 VA examination, the Veteran was 
diagnosed with left hand/thumb strain.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's claimed injury and relates to unestablished fact of 
a current diagnosis, and statements and testimony regarding 
the incident in service as well as a continuity of symptoms 
that are necessary to substantiate the veteran's claim for 
service connection for residuals of a left hand and thumb 
injury.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
February 2005 RO decision, and furnishes a reasonable 
possibility of substantiating the underlying claim for 
service connection for residuals of a left hand and thumb 
injury.  Therefore, the Veteran's claim for service 
connection for residuals of a left hand and thumb injury is 
reopened.  See 38 C.F.R. § 3.156(a).  

C.  Residuals of Head Injury with Headaches

A claim for service connection for residuals of a head injury 
was last denied by the RO in February 1991.  The Veteran was 
informed of the decision in a February 1991 notification 
letter.  The Veteran did not file a notice of disagreement 
within one year from the date of the notification of the 
rating decision to appeal the denial.  See 38 U.S.C.A. 
§ 7105(b) (1).  Thus, the decision became final.  

A request to reopen the Veteran's claim was received in 
January 2008.  The RO denied the request to reopen, and the 
present appeal ensued.  

In February 1991, the RO denied the Veteran's claim for 
service connection for residuals of a head injury because 
there was no evidence of any residual abnormality from a head 
injury in service, which injury was determined to have been 
acute in nature.  It was observed that, during the 
reenlistment examination in March 1973, the Veteran reported 
an in-service head injury with a possible concussion; 
however, it was noted that he had made a full recovery.  

The new evidence of record submitted after the February 1991 
RO decision includes testimony from a December 2009 Board 
hearing, lay statements, VA outpatient treatment reports, and 
VA examination reports.  In testimony presented during the 
December 2009 Board hearing, the veteran reported that he 
suffered a head injury as a result of a mortar incident while 
he was in an armored personnel carrier in Cambodia.  The 
Veteran indicated that he has suffered from headaches since 
that in-service incident.  On the occasion of the November 
2008 VA examination, the Veteran complained of headaches 
associated with dizziness; and he stated that he has had 
those headaches ever since being in Vietnam.  The Veteran was 
diagnosed with muscle tension headaches.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's claimed head injury and relates to unestablished 
fact of an abnormality associated with the head injury, lay 
statements of an accident in service and statements and 
testimony regarding a continuity of symptoms that are 
necessary to substantiate the veteran's claim for service 
connection for residuals of a head injury.  The evidence is 
not considered cumulative or redundant of the evidence of 
record at the time of the final February 1991 rating 
decision, and furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
residuals of a head injury.  Therefore, the Veteran's claim 
for service connection for residuals of a head injury is 
reopened.  See 38 C.F.R. § 3.156(a).  

V.  Degenerative Disc Disease

Service connection may be awarded for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C.A. § 1110.  
To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  "Reasonable doubt" is 
one which exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

After review of the evidentiary record, the Board finds that 
service connection is not warranted for degenerative disc 
disease of the lumbar spine or degenerative disc disease of 
the cervical spine.  Significantly, while the service 
treatment records reflect complaints of back and neck pain in 
March 1972, the remainder of the service medical records are 
completely silent with respect to any complaints or diagnosis 
of a chronic back and neck disorder.  This suggests that the 
problem the Veteran experienced in 1972 was acute and 
transitory.  In fact, at the time of the separation 
examination in April 1972, clinical evaluation of the spine 
was normal.  The March 1973 reenlistment examination was also 
negative for any complaints or findings of a lumbar or 
cervical spine disorder.  The first clinical documentation of 
the onset of a chronic back disorder is dated in August 2003, 
more than 29 years after service separation.  (A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).)  

In addition, there is no persuasive evidence indicating that 
there is a relationship between the Veteran's current lumbar 
or cervical spine disorders and military service.  Following 
the VA examination in November 2008, the VA examiner reviewed 
the medical records, examined the Veteran, and offered his 
opinion that the Veteran's diagnosis of degenerative disc 
disease of the neck and lumbar spine was not caused or the 
result of back strain that the Veteran sustained in 1972 
while in the military.  In further support of his opinion, 
the examiner also mentioned the post-service back injury in 
1995 as the Veteran reported injuring his back in a motor 
vehicle accident in 1995.  The Veteran has not submitted any 
competent medical evidence of a nexus to service.  The Board 
finds that the medical evidence is more probative than the 
lay statements.  This is especially so because the Veteran's 
statement as to continuity of symptoms is contradicted by the 
STRs themselves, which do not reflect problems after the 1972 
incident and in fact show a normal spine at separation.  
Therefore, the evidence does not support service connection 
for degenerative disc disease of the lumbar or cervical 
spine.  

To the extent that the Veteran asserts that his low back and 
neck disabilities are attributable to service, the Board 
finds that the more probative evidence establishes that the 
Veteran's disabilities are not attributable to service.  In 
this case, assertions of continuity are not credible.  As 
fact finder, the Board is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, the Board finds the Veteran's assertions to be without 
credibility because of conflicting statements evident in the 
record, particularly those made in a clinical setting as to 
the onset of back pain.  In addition to the normal findings 
at separation and his sworn denial of a pertinent history, 
there is a remarkable silence in the record in proximity to 
separation.  Here, in addition to a silent record within 
years of service, when seen in September 2003, the Veteran 
indicated that the low back pain and neck started after a 
motor vehicle accident 7 years earlier (1996), rather than 
service.  In short, the Veteran has been inconsistent in his 
recitation of events.  His reports in 2003 were provided for 
treatment purposes and are more probative than statements in 
support of this claim, which are not supported by the record.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's lumbar and cervical spine disorders are not the 
result of disease or injury incurred in or aggravated by 
service, and there is no evidence of a nexus between the 
post-service diagnoses and active service.  As such, the 
Veteran's claim for service connection for degenerative disc 
disease of the lumbar or cervical spine must be denied.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the Veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 
C.F.R. § 3.102 (2009).  


ORDER

The application to reopen a claim for service connection for 
hearing loss is denied.  

The application to reopen a claim for service connection for 
residuals of a left hand and thumb injury is granted.  

The application to reopen a claim for service connection for 
residuals of a head injury with headaches is granted.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  


REMAND

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A. 

The Veteran is seeking service connection for residuals of a 
left hand and thumb injury as well as a head injury, which he 
attributes to an in-service attack on the armored personnel 
carrier in which he rode in Cambodia.  

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the Veteran's due process rights are met, 
including those mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), and VA regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

The Veteran testified before the Board that he sustained a 
shrapnel wound of the left hand while on active duty in 
Vietnam.  The Veteran indicated that he was in an armored 
personnel carrier when the tank was blown out from under 
them; it was then that he suffered an injury to his left 
hand.  The Veteran reported that several of the men in the 
tank were killed.  The Veteran stated that he was blown back 
into the tank and was medi-vaced out; he recalled coming to 
and noticing that his hand was wrapped.  He was told that he 
had a shrapnel in his thumb.  The Veteran also stated that he 
has had headaches since that time.  

The Veteran's November 2008 neurological evaluation reported 
a diagnosis of left hand/thumb strain.  The examiner stated 
that there does not appear to be any documented chronic issue 
involving the Veteran's left thumb.  Consequently, the 
examiner concluded that the Veteran's current complaint in 
the left hand was not caused by or the result of his stated 
combat event.  At that time, the Veteran was also diagnosed 
with muscle tension headaches.  The examiner explained that 
the Veteran's cervical disc disease would account for his 
muscle tension headaches.  The examiner concluded that the 
Veteran's muscle tension headaches were not caused by or the 
result of his military service.  However, the record shows 
that the Veteran was diagnosed with muscle tension headaches 
in December 1990 prior to the motor vehicle accident to which 
the examiner attributes the cervical disc disease.  
Similarly, the December 1990 examination also reported 
shrapnel fragment in the left hand.  And, the Veteran has 
reported chronic problems with his left hand secondary to 
that injury.  

In light of the documented car accident in service in 1972 
and the report of a possible head injury and concussion, and 
the Veteran's report of a left hand injury, the Board is of 
the opinion that another VA examination would be helpful in 
ascertaining whether there is an etiologically link between 
his in-service complaints and current left hand disorder or 
headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board concludes that the low threshold that the 
claimed disability or symptoms may be associated with the 
established in-service events has been met and that a VA 
examination is necessary to decide the claims.  38 C.F.R. 
§ 3.159.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his claimed 
left hand injury and headache disorder, 
especially within the years immediately 
after separation from service.  After 
securing the necessary release(s), obtain 
these records.  Any negative search 
should be noted in the claims file and 
communicated to the Veteran.  

2.  Schedule the veteran for a VA 
examination in order to determine the 
current nature and etiology of the 
claimed headaches and residuals of a left 
hand and thumb injury.  All necessary 
tests and studies should be conducted.  
After the examination and review of the 
medical records, the examiner(s) should:

(a) Identify any current chronic 
disability manifested by headaches.  

(b) For each  chronic disability 
manifested by headaches identified, 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the disability is 
etiologically related to military 
service, to include the car accident 
in March 1972 or any other in-
service incident.  

(c) Identify any current left hand 
and thumb disability.  

(d) For each left hand or thumb 
disability identified, provide an 
opinion as to whether it is at least 
as likely as not (i.e., to at least 
a 50-50 degree of probability) that 
the disability is etiologically 
related to military service.  

The examiner(s) must provide a complete 
rationale for any stated opinion.  

3.  Thereafter, he RO should readjudicate 
the issues remaining on appeal.  If the 
determination remains adverse to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The Veteran and 
his representative should be provided an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the remand are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


